Citation Nr: 1546764	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  15-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for major deformity of bilateral feet.

2. Entitlement to service connection for major deformity of bilateral feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1973 until April 1973.

These matters come before the Board of Veteran's Appeals (Board) from a March 2015 rating decision of the Department of Veteran Affairs (VA), Evidence Intake Center in Newnan, Georgia. The issues on appeal were subsequently transferred to the Indianapolis, Indiana Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A July 13, 1979, rating decision denied service connection for major deformity of bilateral feet.
  
2. The RO denied the Veteran's claim for entitlement to service connection for major deformity of bilateral feet in March 2015 because the evidence submitted was not new and material; the claim was subsequently addressed on the merits in a September 2015 supplemental statement of the case.
  
3. The Veteran was medically discharge from active duty in April 1973 due to his major deformity of bilateral feet resulting in him being medically unfit for military service.
 
 4. The most probative evidence of record supports a finding that the Veteran's major deformity of bilateral feet is a congenital defect.
 


CONCLUSIONS OF LAW

1. The unappealed July 1979 RO decision which denied service connection for major deformity of bilateral feet is final. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104 (2015).
 
2. Evidence received since the July 1979 RO decision that denied entitlement to service connection for major deformity of bilateral feet is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3. The criteria for service connection for major deformity of bilateral feet have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In November 2014, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination and addendum were obtained in September 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations/opinions. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.


Legal criteria 

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


New and Material Evidence

Historically, the appellant's claim for entitlement to service connection for major deformity of bilateral feet was denied by the RO in July 1979. The appellant did not appeal the decision and it became final. In November 2014, the appellant requested that his claim for entitlement to service connection for major deformity of bilateral feet be reopened.

Evidence of record at time of last final denial

At the time of the July 1979 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, medical records and correspondence.

The Veteran's STR's reflect that upon entrance the Veteran was noted as having abnormal bilateral feet and lower extremities. (See February 1973 Report of Medical Examination). The February 1973 entrance examination further noted the Veteran with claw toes bilaterally without pain or difficulty running. 

The February 1973 report of medical history, signed by the Veteran, reflects that the Veteran had surgery on his feet on two separate occasions prior to his military service.

The STRs further reflects during service the Veteran complained that his bilateral claw toes were bothering and hurting him during a squat exercise.

A March 1973 medical evaluation board (MEB) report noted the Veteran's chief complaint as an inability to complete basic training due to the structure of the Veteran's feet. The report further notes the Veteran with a congenital deformity of the feet that preclude the wearing of combat service boots. Additionally, the report reflects the Veteran as having a congenital defect to the hands and feet. The 1973 MEB report reflects that upon physical examination the Veteran had various deviations of the foot, plantar flexion with hammer toes, scarring keloid formation of the dorsal surface, hallux in an adducted position, and deviations of the forefoot. The report diagnosed the Veteran with major deformity of the bilateral feet. Lastly, the MEB found the Veteran's major deformity of the bilateral feet to have existed prior to service and was not caused by or aggravated by his active duty service.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records and statements from the Veteran. Specifically, the claims folder consist of a September 2015 VA medical examination and addendum.

The September 2015 VA examiner explained that an opinion as to whether the Veteran's preexisting bilateral claw toes were aggravated beyond its natural progression by an in-service event, injury or illness could not be rendered without resorting to mere speculation. The examiner further explained that the medical records do not fully document the severity of the bilateral foot deformities that the Veteran had at the time of his separation. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for major deformity of bilateral feet. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The September 2015 VA examination was not within the claims file at the time of the July 1979 RO decision. The new evidence goes to the basis of the Veteran's claims for entitlement to service connection. Thus, the Board finds the additional evidence new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection for major deformity of bilateral feet, is reopened. 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for major deformity of bilateral feet, may be granted on the merits, de novo.

Major deformity of bilateral feet

The Veteran contends that his major deformity of the bilateral feet was aggravated by his military service.

As noted, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following a current disability, in-service incurrence or aggravation of a disease or injury; and nexus between the claimed in-service disease and the present disability.

While the Veteran's contends that his bilateral foot condition was aggravated by his military service, the Board finds for the reasons below, service connection is not warranted.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2015). Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration. See VAOGCPREC 67-90 (1990). VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service. While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990). Also, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111. O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014). However, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect. A progressive congenital or developmental condition does not become a defect simply because it ceases to progress." Id.  

Here, the evidence reflects that the Veteran's major deformity of the bilateral foot is a congenital deformity. The February 1973 report of medical examination reflects that the Veteran had foot operations at the age of 5 and 16. As noted above, the 1973 MEB report reflects that the Veteran's bilateral foot condition is a congenital defect. Further, the claims folder reflects that the Veteran's feet "structure" precluded him from wearing combat boots. Additionally, both the Veteran's entrance examination and MEB report reflect that the Veteran's abnormal bilateral foot condition preexisted service. Lastly, the MEB found the Veteran's major deformity of the bilateral feet was not caused by or aggravated by his active duty service.

As such, the evidence supports that the Veteran's bilateral foot deformity is a congenital defect. Furthermore, the claims file does not reflect that the Veteran's congenital defect was subjected to a superimposed disease or injury which created additional disability. While the claims folder reflects that the Veteran experience pain to his feet in service, the medical evidence does not reflect that it was due to a superimposed disease or injury. Rather, the evidence suggests that the pain was associated to the Veteran's structurally defective feet making it difficult to wear combat boots. Further, the claims folder does not reflect, nor does the Veteran contends, that an additionally disability to his feet resulted from his military service.

In an October 2015 brief, the Veteran's representative contends that the September 2015 VA medical opinion is inadequate due to the examiner not rendering an opinion as to whether the Veteran's condition worsened due to his military service. Additionally, the Veteran's representative contends that a Board remand is warranted as the September 2015 examiner failed to discuss the Veteran's in-service medical treatment to his bilateral foot. The Board disagrees. 

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." In this case, it is clear that the September 2015 VA examiner fully and completely reviewed the record. The inability to fully render the opinion requested by VA was the result of the medical records not fully documenting the severity of the Veteran's bilateral claw toe during separation in the examiner's opinion. The VA examiner fully considered the facts in this case, including the Veteran's statements as the September 2015 report notes a review of the available records were completed. The Board therefore concludes that the September 2015 VA medical examination is adequate and remanding for another examination would serve no useful purpose and would only result in additional delay in the Veteran's case. While the examiner was unable to render a medical opinion on the issue on appeal, the Board finds the claims folder as a whole supports the conclusion that the Veteran's bilateral foot condition is a congenital defect, which is not considered a disease for service connection purposes.

The Board notes that the Veteran may sincerely believe that his bilateral foot condition is causally related to active service. However; there is no clinical evidence that the Veteran's major deformity of bilateral feet is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of congenital deformities of the foot for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for major deformity of bilateral feet, and to that extent, the claim is granted.

Entitlement to service connection for major deformity of bilateral feet is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


